Citation Nr: 1225899	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left inguinal hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  

In January 2012, the Veteran testified at a hearing from the RO by way of a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of a compensable evaluation for the service-connected right hernia scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This matter is referred to the RO for appropriate action.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the January 2012 hearing, the Veteran testified that he was not interested in pursuing his claim of service connection for the left inguinal hernia; rather, he was seeking a compensable evaluation for the already service-connected right hernia scar.  

However, the claim of service connection for the left inguinal hernia remains on appeal because the Veteran has not withdrawn his appeal, in writing.  38 C.F.R. § 20.202 (2011).

The Veteran also testified that he received Social Security Administration (SSA) disability benefits.  A review of the record does not reflect that all efforts have been made to obtain corresponding medical records.  There is no report of the SSA decision in this case, and the Board therefore has no basis for preliminarily ascertaining the disabilities for which SSA benefits were granted.  

When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additional efforts to obtain the SSA records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all indicated action to contact SSA in order to obtain copies of any medical records pertaining to the Veteran's reported receipt of SSA disability benefits.  Copies of any documents obtained pursuant to this request should be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for the claimed left inguinal hernia condition.  Based on his response, the RO should obtain copies of all clinical documents from any identified treatment source.   

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. 

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

The Veteran should be notified that he may submit medical evidence or treatment record in support of his claims directly to VA.

3.  The Veteran also should be notified that his appeal may be withdrawn, in writing, at any time before the Board promulgates a decision, pursuant to 38 C.F.R. § 20.202, and that withdrawal may be made by the Veteran or by his authorized representative, pursuant to 38 C.F.R. § 20.204.

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



